79 F.3d 1150
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Ramachandran SEETHARAMAN, Plaintiff-Appellant,v.COMMONWEALTH EDISON COMPANY, Defendant-Appellee.
No. 95-2930.
United States Court of Appeals, Seventh Circuit.
Argued Feb. 28, 1996.Decided March 5, 1996.

Before COFFEY, EASTERBROOK and KANNE, Circuit Judges.

Order

1
For the reasons given by the district court, the judgment is


2
AFFIRMED.